Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 30, 2020 is being considered by the examiner.

Status of Claims
This office action for the 15/022728 application is in response to the communications filed April 12, 2021.
Claims 1, 7 and 13 were amended April 12, 2021.
Claims 1-15 and 17-23 are current pending and considered below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 6, 7, 9, 12, 13 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Couse (US 2014/0267299) in view of Kempf et al. (US 2014/0344024; herein referred to as Kempf) in further view of Evans et al. (US 2014/0344288; herein referred to as Evans) in further view of Shlain et al. (US 2013/0073306; herein referred to as Shlain) in further view of Agrawal et al. (2013/0345663; herein referred to as Agrawal)
As per claim 1, 
Couse teaches a display (Paragraphs [0208]-[0210] of Couse. The teaching describes a user display that displays the subject’s vital information.)
Couse further teaches a processor configured to (Paragraph [0050] of Couse.)
receive a user-selectable group of measurement values of a plurality of measurement values of a physiological parameter, the plurality of measurement Paragraphs [0081], [0209] and Figure 25 of Couse. The teaching describes a user-selectable group of measurement values such as activity, sleep, hydration, diet, stress, core temp, weight, heart rate and breathing. The system is also operable with a glucose meter which would mean that a blood glucose meter could be another parameter that the system monitors and procures measurement values from.)
calculate at least  one derived value from the group of measurement values, and determine, each derived value, one or both of corresponding rating value and a corresponding trending value; (Paragraphs [0213]-[0218] and Figures 25-27 of Couse. The teaching describes determining a rating value for the collected data the rating being selected from at least the group of OK, Caution and Alert. These ratings are also designated by the colors green, yellow and red respectively. The measurement data is also given a trend value. For example, Figure 26 shows that the overall activity of the subject was trending down 25% from where the data was at the week prior. The trend value is denoted numerically and graphically.)
Couse further teaches a trend indicator, wherein the trend indicator is configured to indicate different trend categories on the display, the different trend categories including one or more of an increasing trend, a steady trend, and a decreasing trend, wherein the different trend categories are indicated as respective graphical pictures. (Paragraphs [0217]-[0218] and Figure 26 of Couse. The teaching describes vital signs and other indicators that the animal is trending negatively or positively. The vital signs are as described above as raw data, device-derived events, and/or DMS-derived events. The different trend categories would be depicted in item 2607 of Figure 26.)
Couse further teaches a color indicator wherein the color indicator is configured to indicate an area with one of at least two different colors on the display, wherein the two Figure 26 of Couse. The teaching shows a color indicator as a half circle item 2603 that has an arrow indicator pointing to one of a green, yellow or red section depending on the measurement value for the parameter being monitored.)
Couse further teaches wherein the display is configured to display each of the at least one derived value in a separate tile as one or both of a numerical value and a graphical picture, (Paragraphs [0217]-[0218] and Figure 26 of Couse. The teaching describes determining a rating value for the collected data the rating being selected from at least the group of OK, Caution and Alert. These ratings are also designated by the colors green, yellow and red respectively. The measurement data is also given a trend value. For example, Figure 26 shows that the overall activity of the subject was trending down 25% from where the data was at the week prior. The trend value is denoted numerically and graphically.)
Couse further teaches wherein the processor is configured to perform one or both of the following functions: interact with the trend indicator such that the trend indicator displays, within each tile, one of the different trend categories based at least in part on the corresponding trend value of the at least one derived value of the respective tile, and interact with the color indicator such that the color indicator displays, within each tile, an area of one of the at least two different colors based at least in part on one or more of: the at least one derived value of the respective tile, the corresponding rating value of the at least one derived value of the respective tile, and the corresponding trend value of the at least one derived value of the respective tile. (Paragraphs [0213]-[0218] and Figures 25-27 of Couse. The teaching describes determining a rating value for the collected data the rating being selected from at least the group of OK, Caution and Alert. These ratings are also designated by the colors green, yellow and red respectively. The measurement data is also given a trend value. For example, Figure 26 shows that the 
Couse further teaches wherein the display is configured to show, within at least one of the plurality of tiles, a chart of distribution of the measurement values of the group of measurement values during a particular time range chosen by the user, the chart depicting the measurement values at particular times in in the particular time range. (Paragraphs [0213]-[0218] and Figure 26 of Couse. The teaching describes viewing a trend line measuring the activity level of a participant in particular weeks during multiple weeks in the particular time range.)
Cooper does not explicitly teach wherein the display is configured to show, within at least one of the plurality of tiles, a chart of distribution of the measurement values of the group of measurement values during a particular time range chosen by the user, the chart depicting the measurement values at particular times of day during multiple days in in the particular time range. 
However it would have been obvious to one of ordinary skill in the art before the time of filing to modify the time unit in Couse from weeks to days. One of ordinary skill in the art would have known that the usage of weeks in item 2607 of Figure 26 of Couse is a particular embodiment of the timeline teaching. Changing the unit of time from weeks to years, months, days, hours, minutes or seconds would have no effect on the function of the timeline itself. Couse merely presented one possible embodiment of the display and it would be obvious to modify such a display to cater to the user’s needs especially if the user has just started using the device and needs activity information reports in a timeline when they have only completed 1 week of activity. 
Couse does not explicitly teach wherein in response to receiving a pre-defined first input on a first tile in the plurality of tiles, the display presents more detail about the 
However Kempf teaches wherein in response to receiving a pre-defined first input on a first tile in the plurality of tiles, the display presents more detail about the information presented on the first tile and wherein response to receiving a pre-defined second input different from the first input on the first tile on the plurality of tiles, the user is allowed to change setting, derived value or both in the first tile. (Paragraphs [0020] and [0021] of Kempf. The teaching describes “by selecting (e.g., clicking or tapping on the tile) one of the tiles 110-122, users may navigate to pages that show additional details corresponding to the information of the respective tile” and “[e]ach tile 110-122 may include a context menu. The context menu may be activated by selecting the tile (e.g., right click or a double tap) or selecting a context menu icon (not shown in FIG. 1) on the tile 110-122. The context menu may include tile configuration and formatting settings”)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Couse, the tile display teachings of Kempf. One of ordinary skill in the art would have noticed that the tiles in Figure 26 of Couse are clearly summary tiles and not intended for in depth analysis by the user. When the user wanted to get more information about the subject’s activity, they would have gone to another screen such as Figure 28 of Cooper. Cooper does not explicitly teach how many steps are needed to get from one interface to another for a subject, however Kempf demonstrates that the required actions are limited to one as opposed to potentially several thereby optimizing a user’s selection to gather more information about a subject. One of ordinary skill in the art would have added to the teaching of Couse, the teaching of Kempf based on this incentive without yielding unexpected results. 
The combined teaching of Couse and Kempf does not explicitly teach that the display displays that the first tile is flipped over in response to selection of the first tile. 
However Evans teaches that the display displays that the first tile is flipped over in response to selection of the first tile. (Paragraph [0054] and Figures 7D-F of Evans. The teaching describes “the user selects one of the markers 752 of tile 7B 706, the user interface 750 is transformed to the user interface 760 of FIG. 7E and then to the user interface 770 of FIG. 7F. The appearance of this transition is presented such that it appears that tile B 706 is flipping over to show the back of the tile 728. The user interface 760 of FIG. 7E represents the graphic of the tile flipping over to reveal the back of the tiles 728 is shown in the user interface 770 of FIG. 7F”)
It would have been obvious to one of ordinary skill in the art to add to the combined teaching of Couse and Kempf the tile transition teaching of Evans. One of ordinary skill in the art would have known that the selection of a first tile to reach a settings menu and the first tile flipping in response to the selection are functionally unrelated and is merely an arbitrary aesthetic choice on the part of the developer. As such, because a flipping animation in response to the selection of a first tile was known before the time of filing, it would have been obvious to try different transitions in tile information including flipping a tile to reach settings information to change the settings.  
The combined teaching of Couse, Kempf and Evans does not explicitly teach wherein tiles of the plurality of tiles showing the red color are automatically arranged such that they stay on top of a list of the plurality of tiles or wherein the display additionally shows an average value line representing a median of the measurement values at particular times of day in the chart. 
However Shlain teaches wherein tiles of the plurality of tiles showing the red color are automatically arranged such that they stay on top of a list of the plurality of tiles. Paragraphs [0218]-[0220] and Figures 35 and 36 of Shlain. The teaching describes a list comprising if list entries (plurality of tiles) depicting color statuses associated with different vital signs. The list can be configured to automatically sort by vital sign condition color, wherein a red color is automatically placed at the top and when statuses change from one color to another, the list will re-sort accordingly.) 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the vital sign color indicator screen of the combined teaching of Couse, Kempf and Evans with the vital sign color indicator screen of Shlain. Both the combined teaching of Couse, Kempf and Evens and the teaching of Shlain are both directed to the field of presenting to a user, through a graphical user interface, vital sign color indicators. Accordingly, these teachings are directed to the same field of endeavor. Shlain presents a feature of bringing problematic vital signs to the attention of the user. This feature allows for issues not to go unnoticed due to losing the issue in the rest of the list of vital signs. When problems are brought to a user’s attention, the user is more likely to address them sooner as opposed if they find the problem on their own through some other means. It would have been obvious to try to combine these teachings to modify the interface of the combined teaching of Couse, Kempf and Evans to take advantage of this feature so as to improve patient outcome. One of ordinary skill in the art would have modified the combined teaching of Couse, Kempf and Evans with Slain based on this incentive without yielding unexpected results. 
The combined teaching of Couse, Kempf, Evans and Shlain does not explicitly teach wherein the display additionally shows a median value line, a twenty-fifth percentile line, and a seventy-fifth percentile line representing the measurement values at particular times of day. 
However, Agrawal teaches wherein the display additionally shows a median value line, a twenty-fifth percentile line, and a seventy-fifth percentile line representing the Paragraphs [0197], [0222] and [0223] and Figure 15A of Agrawal. The teaching describes a system that collects patient glucose measurement data over a period of time, for example over a period of a month. The system then analyzes the data to determine trends in the measurement data for the patient. One way that this analysis is describes is through classifying quartile ranges of 75th percentile indicated by line 1112, the median value indicated by line 1110 and the 25th percentile indicated by line 1114. These lines are generated by analyzing the measured glucose levels for a given time of day.)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the vitals trend graph of the combined teaching of Couse, Kempf, Evans and Shlain, with the graph as taught by Agrawal with the motivation of enabling the user to analyze the diabetes data effectively and make guided therapy adjustments based on historical trends. Automating the process of detecting relevant glucose data patterns allows a physician to focus on providing the solution and makes it easier and faster to improve glycemic outcomes. See Paragraph [0177] of Agrawal. 
As per claim 3, 
The combined teaching of Couse, Kempf, Evans, Shlain and Agrawal teaches the limitations of claim 1, 
Couse further teaches, wherein the at least one derived value includes one or more of a mean value of the group measurement values, a number of particular, pre-defined measurement values within the group measurement values, a distribution of the measurement values of the group of measurement values within predefined intervals, and an estimated value.  (Paragraph [0077] of Couse. The teaching describes “Signals from that monitoring operation are then processed by processor 100 to determine if an episodic event has occurred (e.g., an abnormally high heart rate), if a more complex event has occurred (e.g., heat exhaustion after excessive running) and if the 
As per claim 6, 
The combined teaching of Couse, Kempf, Evans, Shlain and Agrawal teaches the limitations of claim 1,
Couse further teaches wherein the data management unit is configured to consider for each of the plurality of measurement values, an associated event tag for one or both of user selection of the group of measurement values of the plurality of measurement values, and calculation of the at least one derived value from the group of measurement values. (Paragraphs [0233], [0234] and Figure 27 of Couse. The teaching describes a matrix of measurement values for each of the patients. Each measurement value is given a rating value of OK, Caution or Alert and a corresponding color. The system considers the event tag of alerting the user when the monitored values drop by a threshold value.)
As per claim 7, 
Claim 7 has been determined by the examiner to be substantially similar to claim 1. As such, claim 7 is rejected for the same reasons as claim 1. 
As per claim 9, 
Claim 9 has been determined by the examiner to be substantially similar to claim 3. As such, claim 9 is rejected for the same reasons as claim 3.
As per claim 12
Claim 12 has been determined by the examiner to be substantially similar to claim 6. As such, claim 12 is rejected for the same reasons as claim 6.
As per claim 13, 
Claim 13 has been determined by the examiner to be substantially similar to claim 1. As such, claim 13 is rejected for the same reasons as claim 1.
As per claim 17, 
Claim 17 has been determined by the examiner to be substantially similar to claim 1. As such, claim 17 is rejected for the same reasons as claim 1.
As per claim 18, 
The combined teaching of Couse, Kempf, Evans, Shlain and Agrawal teaches the limitations of claim 1.
Agrawal further teaches wherein the first time of day is a first particular hour of the day and the second time of day is a second particular hour of the day that is different from the first particular hour of the day. (Paragraphs [0303], [0304] and [0314] and Figure 11 of Agrawal. The teaching describes a display that shows an aggregate graph of glucose levels taken at certain times of day for multiple days where the values of each day and time are superimposed on each other in the graphical display. These values then generate an average high and average low value of glucose levels to show particular times of day that usually have high and low glucose levels. The lines have data points at different times of day, for example a first measurement at 9 AM in the morning and a second measurement at 1 PM in the afternoon.)
As per claim 19, 
The combined teaching of Couse, Kempf, Evans, Shlain and Agrawal teaches the limitations of claim 1.
Agrawal further teaches wherein the first time of day comprises one of morning, afternoon, or evening, and the second time of day comprises another one of morning, afternoon, or evening. (Paragraphs [0303], [0304] and [0314] and Figure 11 of Agrawal. The teaching describes a display that shows an aggregate graph of glucose levels taken at certain times of day for multiple days where the values of each day and time are superimposed on each other in the graphical display. These values then generate an average high and average low value of glucose levels to show particular times of day that usually have high and low glucose levels. The lines have data points at different times of day, for example a first measurement at 9 AM in the morning and a second measurement at 1 PM in the afternoon.)
As per claim 20, 
Claim 20 has been determined by the examiner to be substantially similar to claim 18. As such, claim 20 is rejected for the same reasons as claim 18.
As per claim 21, 
Claim 21 has been determined by the examiner to be substantially similar to claim 19. As such, claim 21 is rejected for the same reasons as claim 19.
As per claim 22, 
Claim 22 has been determined by the examiner to be substantially similar to claim 18. As such, claim 22 is rejected for the same reasons as claim 18.
As per claim 23, 
Claim 23 has been determined by the examiner to be substantially similar to claim 19. As such, claim 23 is rejected for the same reasons as claim 19.
Claims 2, 5, 8, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Couse, Kempf, Evans, Shlain and Agrawal in further view of Frazier et al. (2012/0278243; herein referred to as Frazier).
As per claim 2, 
The c combined teaching of Couse, Kempf, Evans, Shlain and Agrawal teaches the limitations of claim 1. 
Couse further teaches a colored indicator that is based on at least in part of one or more of: the at least one derived value of the respective tile, the corresponding rating value of the at least one derived vale of the respective tile, and the corresponding trend value of the at least one derived value of the respective tile. (Paragraphs [0213]-[0218] and Figures 25-27 of Couse. The teaching describes determining a rating value for the collected data the rating being selected from at least the group of OK, Caution and Alert. These ratings are also designated by the colors green, yellow and red respectively. The measurement data is also given a trend value. For example, Figure 26 shows that the overall activity of the subject was trending down 25% from where the data was at the week prior. The trend value is denoted numerically and graphically.)
Couse does not explicitly teach comprising a symbol indicator, wherein the symbol indicator is configured to indicate one of different graphical symbol pictures on the display, the different graphical symbol pictures including an exclamation mark and a check mark, wherein the processor is configured to interact with the symbol indicator such that the symbol indicator displays, within each tile, one of the different graphical symbol pictures. 
However Frazier teaches comprising a symbol indicator, wherein the symbol indicator is configured to indicate one of different graphical symbol pictures on the display, the different graphical symbol pictures including an exclamation mark and a check mark, wherein the processor is configured to interact with the symbol indicator such that the symbol indicator displays, within each tile, one of the different graphical symbol pictures based on the values of collected data. (Paragraph [0044] and Figure 3D of Frazier
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Couse, Kempf, Evans, Shlain and Agrawal, the teaching of Frazier. One of ordinary skill in the art would have known that the indicators for ratings in Couse are only depicted graphically in color. The user would have to go to a separate screen to know exactly what the arrow indicator is meaning and if the user is color-blind, the half-circle graphic would not be all that helpful. Adding in these symbols would have made a better user interface for the user improving the user’s experience. One of ordinary skill in the art would have added to combined teaching of Couse, Kempf, Evans, Shlain and Agrawal, the teaching of Frazier based on this incentive without yielding unexpected results.  
As per claim 5, 
The combined teaching of Couse, Kempf, Evans, Shlain, Agrawal and Frazier teaches the limitations of claim 2, 
Couse further teaches a first matrix referring to one or more of different ranges of the at least one derived value, different ranges of the corresponding rating values, and different ranges of the corresponding trend values, wherein the first matrix assigns one of the at least two different colors to one or both of each of the different ranges of values, and each combination of the different ranges of values, and (Paragraphs [0233], [0234] and Figure 27 of Couse. The teaching describes a matrix of measurement values for each of the patients. Each measurement value is given a rating value of OK, Caution or Alert and a corresponding color.)
As per claim 8, 
Claim 8 has been determined by the examiner to be substantially similar to claim 2. As such, claim 8 is rejected for the same reasons as claim 2.
As per claim 11, 
Claim 11 has been determined by the examiner to be substantially similar to claim 5. As such, claim 11 is rejected for the same reasons as claim 5.
As per claim 14, 
Claim 14 has been determined by the examiner to be substantially similar to claim 2. As such, claim 14 is rejected for the same reasons as claim 2.
Claims 4, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Couse, Kempf, Evans, Shlain and Agrawal in further view of Scherrer et al. (2015/0161338; herein referred to as Scherrer)
As per claim 4, 
The combined teaching of Couse, Kempf, Evans, Shlain and Agrawal teaches the limitations of claim 3. 
Couse further teaches wherein the group of measurement values includes one or more blood glucose values, (Paragraphs [0081], [0213], [0214] and Figure 26 of Couse. The teaching describes a trend line for a given time frame that is displayed for a measurement value. In the embodiment of measuring blood glucose the time frame would be measured as glucose values over a day period as opposed to several weeks because a week to week timeline for glucose readings is not very helpful if you want to extract trend information from it.)
Couse further teaches wherein the data management unit is configured such that in response to receiving a user-selection of a particular measurement value shown in the chart: the processor is configured to: determine that the particular measurement value was measured on an individual day within the particular time range, and identify, from measurement values shown in the chart, all measurement values that were measured on the individual day. (Paragraphs [0217]-[0218] and Figure 26 of Couse. The teaching describes vital signs and other indicators that the animal is trending negatively 
Kempf further teaches wherein the user-selection is received in response to a user performing a click. (Paragraphs [0020] and [0021] of Kempf. The teaching describes “by selecting (e.g., clicking or tapping on the tile) one of the tiles 110-122, users may navigate to pages that show additional details corresponding to the information of the respective tile” and “[e]ach tile 110-122 may include a context menu. The context menu may be activated by selecting the tile (e.g., right click or a double tap) or selecting a context menu icon (not shown in FIG. 1) on the tile 110-122. The context menu may include tile configuration and formatting settings”)
The combined teaching of Couse, Kempf and Evans does not explicitly teach the display is configured to highlight the identified measurement values in the chart, wherein the display is configured to highlight the identified measurement values by connecting, in the chart, the identified measurement values with a line. 
However Scherrer teaches the display is configured to highlight the identified measurement values in the chart, wherein the display is configured to highlight the identified measurement values by connecting, in the chart, the identified measurement values with a line. (Paragraphs [0074]-[0078] and Figure 3 of Scherrer. The teaching 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Couse, Kempf, Evans, Shlain and Agrawal, the teaching of Scherrer. One of ordinary skill in the art would have known that a user would have wanted to know the specific values in a trend line. Typically they would have consulted the data stored in a table that corresponds to the graph that they were looking at. Scherrer provides an improved interface that would allow the user to view the data point directly on the graph through the interface thus saving the user time and frustration from having to consult a different document. One of ordinary skill in the art would have added to the combined teaching of Couse, Kempf, Evans, Shlain and Agrawal, the teaching of Scherrer based on this incentive without yielding unexpected results. 
As per claim 10, 
Claim 10 has been determined by the examiner to be substantially similar to claim 4. As such, claim 10 is rejected for the same reasons as claim 4.
As per claim 15, 
Claim 15 has been determined by the examiner to be substantially similar to claim 4. As such, claim 15 is rejected for the same reasons as claim 4.

Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered. 
Applicant’s arguments pertaining to prior art rejections are rendered moot in light of the new combination of references. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/C.A.N./Examiner, Art Unit 3686         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626